EXHIBIT 1
Letter regarding Kater v. Churchill Downs, No. 15-cv-612 (W.D. Wash)
Henn, Emily <ehenn@cov.com>                                                             Mon, Feb 25, 2019 at 4:41 PM
To: Todd Logan <tlogan@edelson.com>
Cc: Rafey Balabanian <rbalabanian@edelson.com>, Brandt Silver-Korn <bsilverkorn@edelson.com>


 Dear Todd,


 In response to your February 22, 2019 letter, Big Fish Games, Inc. agrees that under Rule 19(a)(1)(A) and
 (B)(i) it is a necessary party to the above-captioned case in which your client seeks, among other things, an
 injunction to stop the operation of its Big Fish Casino games. I am available tomorrow after 2:00 or
 Wednesday at 11 or after 2:30 and suggest we schedule a call to discuss.


 Regards,
 Emily


 Emily Johnson Henn

 Covington & Burling LLP
 3000 El Camino Real, 5 Palo Alto Square, 10th Floor
 Palo Alto, CA 94306-2112
 T +1 650 632 4715 | ehenn@cov.com
 www.cov.com




 [Quoted text hidden]




                                                                                                                   1/1
